PER CURIAM.
Affirmed. See E.A. v. State, 599 So.2d 251, 252 (Fla. 3d DCA 1992) (noting that the issue of whether a victim suffered great bodily harm is a question of fact; confirming that “great bodily harm defines itself and means great as distinguished from slight, trivial, minor or moderate harm, and as such does not include mere *515bruises as are likely to be inflicted in a simple assault and battery”; and holding evidence sufficient to establish great bodily harm where victim lost consciousness and sustained swollen eye, swollen jaw, and a mark or scar under one of his eyes); Owens v. State, 289 So.2d 472, 474 (Fla. 2d DCA 1974) (holding evidence sufficient to sustain jury’s determination of great bodily harm where the victim described his injuries as “a broken nose, one eye completely shut and the other one I could barely see out of. My lip was busted and I had blood on me.”).